Appeal from a judgment of the Supreme Court, Erie County (Russell P Buscaglia, A.J.), rendered October 30, 2006. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: In appeal No. 1, defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [12]) and, in appeal Nos. 2 and 3, he appeals from judgments convicting him upon his respective pleas of guilty in those appeals of attempted bail jumping in the first degree (§§ 110.00, 215.57) and attempted criminal possession of a controlled substance in the third degree (§§ 110.00, 220.16 [12]). Contrary to the contention of defendant, the record establishes that his waiver of the right to appeal was voluntarily, knowingly, and intelligently entered (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Egan, 6 AD3d 1206 [2004], lv denied 3 NY3d 639 [2004]; People v Willis, 2 AD3d 1322 [2003], lv denied 2 NY3d 748 [2004]). The valid waiver by defendant of the right to appeal encompasses his challenge to Supreme Court’s suppression ruling in appeal No. 1 (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Worthy, 46 AD3d 1382 [2007], lv denied 10 NY3d 773 [2008]), as well as his challenge to the severity of the sentences imposed in each appeal (see People v Hidalgo, 91 NY2d 733, 737 [1998]). Present — Scudder, P.J., Hurlbutt, Martoche, Smith and Lunn, JJ.